EXHIBIT 10.7
FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
          THIS FIRST AMENDMENT TO PHARMACY PURCHASE AGREEMENT is entered into
effective the 23rd day of May, 2008, among APOTHECARYRX, LLC, an Oklahoma
limited liability company (the “Buyer”), PARKWAY DRUGS, INC., an Illinois
corporation (“Parkway”), REHN-HUERBINGER DRUG CO., an Illinois corporation (“RHD
Co.”), 666 DRUG COMPANY, an Illinois corporation (“Drug Co.”),
WILMETTE-HUERBINGER DRUG CO., an Illinois corporation (“WHD Co.” and
collectively with Parkway, RHD Co. and Drug Co., the “Sellers”), EDWARD FOX, an
individual (“Fox”), SIMPSON GOLD, an individual (“Gold”), LAWRENCE HORWITZ, an
individual (“Horwitz”), and STEVEN FEINERMAN, an individual (“Feinerman” and
together with Fox, Gold and Horwitz, collectively, the “Shareholders”).
W I T N E S S E T H :
          WHEREAS, the Buyer, the Sellers and the Shareholders entered into that
certain Pharmacy Purchase Agreement dated effective May 2, 2008 (the
“Agreement”), for the sale and purchase of the Sellers’ pharmacies in and around
Chicago, Illinois; and
          WHEREAS, the parties desire to amend the Agreement to address certain
closing procedures.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Definition of Terms. Except as otherwise defined herein, all capitalized
terms will have the same meaning herein as the terms are defined in the
Agreement.
2. Inventory. Paragraph 5 of the Agreement is hereby amended to provide that the
parties have agreed to schedule Physical Inventory for each Business for the
dates and times set forth below under the heading “Inventory Date:”

              Owner   Business Location   Inventory Date   Time of Transfer
RHD Co.
  353 Park Avenue
Glencoe, IL 60022   6:00 a.m., June 1, 2008   6:00 a.m., June 1, 2008
 
           
Drug Co.
  680 N. Lake Shore Drive
Chicago, IL 60611   Closing time, June 2, 2008   6:00 a.m., June 3, 2008
 
           
WHD Co.
  333 Ridge Road
Wilmette, IL 60091   6:00 a.m., June 4, 2008   6:00 a.m., June 4, 2008
 
           
Parkway
  2346 N. Clark Street
Chicago, IL 60614   6:00 a.m., June 5, 2008   6:00 a.m., June 5, 2008

First Amendment to
Pharmacy Purchase Agreement

 



--------------------------------------------------------------------------------



 



3. Time of Transfer. Paragraph 10.3 of the Agreement is hereby amended to
provide that there will be a separate Time of Transfer for each Business
location which will be deemed to be the times set forth under the heading “Time
of Transfer” in the table in paragraph 3 of this First Amendment. The Assets for
each separate Business location will be conveyed by separate assignment
documents setting forth the foregoing effective times for the transfers.
4. The Closing. Paragraph 10 of the Agreement is hereby amended to provide that
the Closing Date will be the first business day after the last of the Physical
Inventories is completed. The parties expect the Closing Date to be June 6,
2008. The parties may agree (but have no obligation to agree) to close on
June 5, 2008, if the final Physical Inventory is complete and all closing
documents executed prior to the wire transfer deadline.
5. Interest. On the Closing Date, the Buyer will pay to the applicable Seller,
in immediately available funds, interest at the then current prime rate
published in the Wall Street Journal on the sum of the Merchandise Inventory
Price and the cash amount of the Base Price for the number of days between the
Time of Transfer for each location and the Closing Date, including the day of
the Time of Transfer but excluding the day of the Closing Date. The interest on
the Base Price will be allocated based on the percentages set forth at Schedule
“4.5” to the Agreement and the interest on the Merchandise Inventory Price will
be allocated to the owner of the Merchandise Inventory from which the
Merchandise Inventory Price is calculated. Accordingly, based on the foregoing,
a Closing Date of June 6, 2008, and the Times of Transfer set forth in the table
in paragraph 3 above, the Buyer will pay: (a) to RHD Co., 5 days of interest on
the sum of (i) 61.62% of the cash amount of the Base Price plus (ii) the
Merchandise Inventory Price attributable to Merchandise Inventory at RHD Co.’s
Business; (b) to Drug Co., 3 days of interest on the sum of (i) 19.25% of the
cash amount of the Base Price plus (ii) the Merchandise Inventory Price
attributable to Merchandise Inventory at Drug Co.’s Business; (c) to WHD Co.,
2 days of interest on the sum of (i) 8.71% of the cash amount of the Base Price
plus (ii) the Merchandise Inventory Price attributable to Merchandise Inventory
at WHD Co.’s Business; and (d) to Parkway, 1 day of interest on the sum of
(i) 10.42% of the cash amount of the Base Price plus (ii) the Merchandise
Inventory Price attributable to Merchandise Inventory at Parkway’s Business.
6. Employee Meetings. Paragraph 7.1 of the Agreement is hereby amended to the
extent necessary to provide that the Buyer may meet with the employees of the
Businesses beginning May 27, 2008, at reasonable times acceptable to the
Sellers.
7. Supersession. In all respects, except as specifically amended hereby, the
Agreement remains in full force and effect and unabated.
8. Multiple Counterparts. This First Amendment may be executed in counterparts,
or facsimiles thereof, each of which will be deemed an original document but all
of which will constitute a single document.
First Amendment to
Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this First Amendment has been executed by the parties
effective the date first above written.

            Seller:

REHN-HUERBINGER DRUG CO., an Illinois corporation
      By:   /S/ STEVEN FEINERMAN         Steve Feinerman, President             
  Seller:

PARKWAY DRUGS, INC, an Illinois corporation
      By:   /S/ STEVEN FEINERMAN         Steve Feinerman, President             
  Shareholder:
      /S/ STEVEN FEINERMAN       STEVEN FEINERMAN, individually           

First Amendment to
Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this First Amendment has been executed by the parties
effective the date first above written.

            Seller:

666 DRUG CO., an Illinois corporation
      By:   /S/ EDWARD FOX         Edward Fox, President               
Shareholder:
      /S/ EDWARD FOX       EDWARD FOX, individually           

First Amendment to
Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
          IN WITNESS WHEREOF, this First Amendment has been executed by the
parties effective the date first above written.

           
Seller:

WILMETTE-HUERBINGER DRUG CO., an Illinois corporation
      By:   /S/ LAWRENCE HORWITZ         Lawrence Horwitz, President           
    Shareholder:
      /S/ LAWRENCE HORWITZ       LAWRENCE HORWITZ, individually           

First Amendment to
Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
          IN WITNESS WHEREOF, this First Amendment has been executed by the
parties effective the date first above written.

            Shareholder:
      /S/ SIMPSON GOLD       SIMPSON GOLD, individually           

First Amendment to
Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO
PHARMACY PURCHASE AGREEMENT
          IN WITNESS WHEREOF, this First Amendment has been executed by the
parties effective the date first above written.

            APOTHECARYRX, LLC, an Oklahoma limited liability company
      By   /S/ LEWIS P. ZEIDNER         Lewis P. Zeidner, President
      (the “Buyer”)     

First Amendment to
Pharmacy Purchase Agreement

 